       Case 3:20-cv-00092-BAJ-EWD Document
Case 3:20-cv-00092-BAJ-EWD        Document 1-115-10
                                                02/17/20 Page 57 ofPage
                                                       05/14/20     346 1 of 1




                                                                                 EXHIBIT
                                                                                           exhibitsticker.com




                                                                                    9
